Exhibit 10.3
FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
     This First Amendment to Executive Employment Agreement (this “First
Amendment”) is made and entered into as of the 19th day of June, 2008, by and
between Daniel P. Son, a resident of the state of Texas (“Executive”), and
Penson Worldwide, Inc., a Delaware corporation (the “Company”).
RECITALS
     WHEREAS, Executive and the Company are parties to that certain Executive
Employment Agreement, dated April 21, 2006 (the “Employment Agreement”); and
     WHEREAS, Executive and Company desire now to amend the Employment Agreement
as set forth herein.
     NOW, THEREFORE, in consideration of the premises herein and in reliance on
the covenants and agreements hereinafter set forth and subject to the terms and
conditions contained herein, Executive and the Company agree as follows:
AGREEMENTS
I. DEFINED TERMS.
     Capitalized terms used but not defined herein shall have the meanings
afforded such terms in the Employment Agreement.
II. AMENDMENT.
     The introductory paragraph to Section III.B. of the Agreement is hereby
amended in its entirety to read as follows:
     Annual Bonus Compensation Opportunities. As a performance and retention
incentive, Executive shall be eligible to earn an annual bonus award. The terms
and conditions of each such annual bonus award opportunity shall be provided in
writing to Executive not later than January 31 of each calendar year for that
calendar year and shall be attached to this Agreement each year as Attachment 1;
provided, that the foregoing sentence shall not be applicable to any annual
bonus opportunity for Executive determined by the Compensation Committee on or
prior to June 30, 2008, for the 2008 calendar year or any portion thereof.
However, the following will apply to each annual bonus award opportunity made
available to Executive during Executive’s employment with Employer.

 



--------------------------------------------------------------------------------



 



III. NO OTHER AMENDMENTS.
     Except as expressly herein amended, the Employment Agreement shall continue
in full force and effect in accordance with its terms.
[SIGNATURE PAGE FOLLOWS]

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and Executive have executed this Amendment to be
effective as of
the date first set forth above.

            THE COMPANY


Penson Worldwide, Inc.
      By:   /s/ David Johnson         Name:   David Johnson        Title:  
Chairman, Compensation Committee Board of Directors     

            EXECUTIVE
      /s/ Daniel P. Son       Name:   Daniel P. Son           

3